Citation Nr: 0415895	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  99-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of burn injury to the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from June 1972 to June 1973, 
and from May 1975 to May 1979.  He also had a period of 
active duty for training from August 1974 to December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which found that new and material 
evidence had not been submitted to reopen the claims of 
service connection for residuals of intestinal surgery and a 
burn injury of the left hand.  

The case was first remanded in December 2000 for review of 
additional evidence submitted to the Board.  On return to the 
Board in June 2003, the claim for service connection for 
residuals of intestinal surgery was denied, and the claim for 
service connection for residuals of burn injury to the left 
hand was remanded for further development. 

The veteran testified at a videoconference hearing before a 
Veterans Law Judge who is no longer employed by the Board.  
In January 2003, he was informed of his right to another 
hearing, but did not respond.  Thus the Board concludes that 
the veteran does not desire another hearing.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for disposition of the veteran's claims have been 
accomplished.

2.  In a December 1996 unappealed rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of burn injury to the left hand.

3.  The evidence submitted since the December 1996 RO 
decision is cumulative or redundant of previously considered 
evidence, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

No new and material evidence has been presented to reopen a 
claim of entitlement to service connection for residuals of 
burn injury to the left hand. 38 U.S.C.A. §§ 1110, 1131, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law. It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The Act essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that through the rating decision issued 
in May 1999, the statement of the case issued in July 1999, 
and supplements thereto, the veteran was been informed of the 
requirements for the benefits sought on appeal; that is, what 
evidence was needed to reopen a previously disallowed claim, 
the evidence considered by the RO, and the reasons for its 
determination.  In a VCAA letter dated in February 2002, the 
veteran was specifically informed that he should submit 
medical evidence showing a causal relationship between the 
claimed disability and active military service, and of the 
evidence required for service connection.  

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

In this case, the rating action of May 1999 was issued long 
before the RO provided the veteran with notice of VCAA.  
Thus, in order to satisfy the holding in Pelegrini, the Board 
would have to dismiss as void ab initio, the rating decision 
of the RO which was promulgated prior to providing the 
veteran full VCAA notice.  The result of this action would 
require that the entire rating process be reinitiated, with 
the claimant being provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action, 
the filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

The rating decision, statement of the case and supplemental 
statements of the case, provided notice to the veteran of 
what was revealed by the evidence of record.  Additionally, 
these documents notified him why this evidence was 
insufficient to award the benefit sought.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

At the time of the December 1996 RO decision, the RO had 
before it the service medical records, and a October 1996 VA 
medical examination report.  The service medical records 
indicated treatment of a fist and second degree burn of the 
right index, middle and ring finger in July 1976.  The burn 
was treated.  There was no other mention of the burn in any 
service medical records.  Following the October 1996 VA 
medical examination, the examiner remarked that he could not 
detect any scar formation, and no pain or tenderness in the 
area of the claimed injury.  Inasmuch as no chronic injury 
was shown, the RO denied the claim in December 1996, and the 
veteran did not perfect his appeal.

Presently, the claims file contains the veteran's service 
medical records and post-service medical records considered 
in conjunction with the unappealed December 1996 rating 
decision, as well as VA and private medical evidence received 
thereafter.  The case was twice remanded for further 
development of the evidence.  The RO requested additional 
information from the veteran, e.g. in letters of May 2002 and 
July 2003.  The RO made several search requests commencing in 
May 2002, to the National Personnel Records Center (NPRC), 
for clinical records pertaining to treatment for left hand 
burn injury in 1976 on information supplied by the veteran.  
After repeated requests and responses, NPRC indicated in a 
September 2003 response, its inability to retrieve any 
clinical records of treatment in 1976 for burn residuals as 
asserted by the veteran, and the veteran has been notified of 
this finding.  

In addition, service records pertinent to the veteran's prior 
service in the United States Air Force were obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information that could be obtained to 
substantiate the claim to reopen.  The Board is unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and implementing 
regulations.

II.  New and Material Evidence to Reopen 

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 
155 F.3d 1336 (Fed. Cir. 1998).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The liberalizing provisions of the VCAA are 
applicable to the veteran's claim to reopen.  However, 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  Although the rule is generally 
effective November 9, 2000, the amended definition of new and 
material evidence, codified at 38 C.F.R. § 3.156(a) (2003), 
is not liberalizing.  It applies to any claim to reopen a 
finally decided claim received on or after August 29, 2001. 
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim to reopen, which was received before that 
date.

As explained below, the Board has found the evidence and 
information currently of record to be insufficient to 
substantiate the veteran's claim to reopen.

III.  Analysis:

The veteran's claim was denied in a December 1996 rating 
action on the basis that the claimed disability did not occur 
in service or result from service.  The veteran initiated an 
appeal with submission of a notice of disagreement, but did 
not perfect the appeal, and the decision became final.  At 
the time of the December 1996 rating decision, the evidence 
included the service medical records which showed no reports 
of burns to the left hand, an October 1996 VA examination 
report in which the examiner noted a history of burns to the 
left hand, with no scar, and October 1991 VA outpatient 
treatment reports pertaining to other conditions.

Since the December 1996 rating action, evidence submitted 
includes testimony from an August 2000 videoconference 
hearing to the effect that the veteran incurred third degree 
burns to the left hand in November 1976 while stationed in 
Korea, that he underwent surgery in 1976 at Camp Casey aid 
station, at Gary Owens Hospital in Seoul, Korea, and in 1979 
at Madigan hospital, Ft. Lewis.  Also submitted is a report 
from a private hand and trauma center dated in August 2000 
which shows an impression of persistent weakness of the left 
hand grip strength with some cold intolerance.  The Board has 
also received records of treatment for various unrelated 
conditions.

Searches by the National Personnel Records Center (NPRC) for 
verification of clinical records pertinent to the asserted 
burns to the left hand in service, providing the information 
supplied by the veteran have been fruitless.  In addition, an 
August 2000 private Hand and Trauma Center report reported 
the veteran's statements of weakness of the left hand, but 
the examiner did not note any residuals of left hand burns, 
nor relate decreased grip strength of the left hand to burns 
or burn residuals.  This evidence is cumulative and 
consistent with prior October 1996 VA examination which found 
no burn scars of the left hand.

The Board has considered the veteran's statements of 
residuals of burn injury to the left hand in service.  
However, his statements are not competent evidence of either 
a diagnosis or a nexus between the claimed burn conditions 
and his service.  Lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

In essence, the evidence submitted since the December 1996 
final rating action is not probative of the issue under 
consideration, as to whether an asserted left hand burn 
injury in service, or residuals thereof, are causally related 
to a current left hand disability as asserted.  The evidence 
is generally cumulative in nature, or otherwise redundant, 
and is not probative of the issue on appeal.  The Board finds 
that the evidence is not relevant to the claim, and is not so 
significant that it must be considered to fairly consider the 
merits of the claim.  Thus it does not qualify as new or 
material evidence.



ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for residuals of burn injury to the left 
hand is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



